MEMORANDUM **
Antonio Geluz, Marilyn Geluz, and Estela Hernandez (“Appellants”) appeal pro se from the district court’s judgment dismissing their action under Fed.R.Civ.P. 41(b). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for an abuse of discretion, Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.1992), and we affirm.
The district court did not abuse its discretion by dismissing the action because appellants repeatedly failed to comply with court orders. See id. at 1260-61 (discussing factors to be considered before dismissing under Rule 41(b) for failure to comply with a court order); see also Moneymaker v. CoBen (In re Eisen), 31 F.3d 1447, 1455 (9th Cir.1994) (“[An] express warning regarding the possibility of dismissal is [not] a prerequisite to a Rule 41(b) dismissal when dismissal follows a noticed motion[.]”)
Appellants’ remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.